Citation Nr: 9908181	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This appeal arises from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to total rating 
based on individual unemployability due to service-connected 
disability.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim to the RO in July 1997.  The remand noted that the 
veteran had been scheduled for a VA examination, but had 
failed to appear.  It was unclear whether the veteran had 
been properly notified of the date of the examination since 
the notice was sent to a California address and the veteran 
had moved to Texas.  

In the remand the Board also noted that the veteran had 
raised the issues of entitlement to increased ratings for his 
service-connected pulmonary tuberculosis and varicocele.  The 
veteran had also raised the issue of service connection for a 
heart disability.  The Board found that those issues were 
inextricably intertwined with the issue on appear.  

The RO was ordered to afford the veteran VA examinations and 
then adjudicate the issues of increased ratings for his 
service connected disabilities and service connection for a 
heart disability.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court") in Stegall v. West, 
11 Vet. App. 268 (1998) held that a remand by the Court or 
the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  For that reason the Board first reviewed the 
claims folder to determine if the development ordered in the 
July 1997 remand had been accomplished by the RO.  

The veteran was afforded the VA examinations ordered by the 
Board in the remand.  In an August 1998 rating action the RO 
denied service connection for arteriosclerotic heart disease 
and increased ratings of pulmonary tuberculosis and a left 
varicocele.  The RO sent the veteran a letter, dated in 
September 1998, which informed him his claims for increased 
ratings and service connection had been denied.  The claims 
folder does not include a notice of disagreement with the 
August 1998 decision of the RO.  The issues of increased 
ratings for pulmonary tuberculosis and a left varicocele and 
service connection for a heart disability are therefore not 
in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
pulmonary tuberculosis, rated as 30 percent disabling; and a 
left varicocele, rated as 0 percent disabling.

2.  The veteran's service-connected pulmonary tuberculosis 
and left varicocele are not so severe as to preclude 
substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  He has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. §  
5107(a) (West 1991).  

Laws and Regulations.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

The provisions of 38 C.F.R. § 4.16(b) provide that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  In addition, 38 C.F.R. § 3.321(b)(1) provides 
that to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with an average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.340(a), total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  If the total rating is based on a disability or 
combination of disabilities of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age."  38 C.F.R. § 3.341(a).

Under VA regulations governing determinations of 
unemployability for VA compensation purposes, age is not a 
factor, but consideration should be given to all other 
factors having a bearing on this matter, such as the 
veteran's employment history as well as his educational and 
vocational attainment.

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
advancing age may be considered.  Hersey v. Derwinski, 2 Vet. 
App. 91 (1996).  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Factual Background.  The veteran is a retired sheet metal 
worker and aircraft mechanic.  He completed the fifth grade.  
The veteran received training in aircast sheet metal work 
from June of 1960 to September 1965.  From 1966 to 1978 he 
was employed as an aircraft sheet metal worker.  He was laid 
off and then found employment in 1980 as a sheet metal 
mechanic through September 1981.  He was again laid off due 
to lack or work.  According to his application for increased 
compensation, VA Form 21-8940, he was last employed full time 
in September 1986.  He indicated that his disability affected 
his ability to work.  He also had employment from October 
1986 until December 1986 as a temporary aircraft sheet metal 
worker.  He checked on the form that he did not leave his 
last job because of his disability.

The veteran's service-connected disabilities consist of 
pulmonary tuberculosis, rated as 30 percent disabling; and a 
left varicocele, rated as 0 percent disabling.  

His nonservice-connected disabilities include coronary artery 
disease, status post coronary artery bypass graph and 
angioplasty; a left knee disability, status post left total 
knee replacement; chronic obstructive pulmonary disease 
(variously described as asthma and bronchitis); hypertension; 
and benign positional vertigo.  

The Board has noted that the veteran has raised the issues of 
service connection for his bronchitis and heart disease.  
Service connection has been denied for both his bronchitis 
and heart disease.  

VA hospital records from 1950 to 1955 reveal that the veteran 
was admitted for treatment of tuberculosis on several 
occasions.  August 1955 VA hospital records reveal that the 
veteran's pulmonary tuberculosis was minimal and inactive and 
had been arrested for six months.  There are no subsequent 
treatment records for active tuberculosis.  

The claims folder does not contain any treatment records for 
pulmonary tuberculosis since the mid 1950's.  All of the 
treatment records in the claims folder since that time relate 
to treatment for the veteran's nonservice-connected 
disabilities.  

The veteran testified before a Hearing Officer at the RO in 
September 1995.  He stated that when he returned from the 
service he was unable to work.  He later obtained Civil 
Service employment.  He was an aircraft mechanic.  In 1946 he 
moved to Texas.  He was laid off work because he had to go to 
the hospital.  He was hospitalized on and off for treatment 
of tuberculosis.  In June 1966 he moved to California.  He 
went to work for Pacific Air Motor Corporation.  He retired 
from there and then got a job with Lockheed Aircraft.  He was 
laid off due to lack of work.  He said that he always had 
problems with his lungs.  His last job was for an aircraft 
company in Van Nuys.  He had an accident and broke his leg.  
He could not work anymore.  That was the last time he worked, 
in 1986.  He stated that he was not able to work due to his 
lungs and being unable to walk.  He had an artificial knee 
and was not able to walk much.  He became short of breath and 
had asthma and bronchitis.  He was unable to do yard work 
around his house.  He spent most days taking care of his wife 
(who was totally blind at the time).  He said he was 81 years 
old and had gone up to the sixth grade in school.  He had 
been receiving Social Security benefits since he was sixty-
five.

A VA examination in October 1997 revealed that the veteran's 
varicocele was asymptomatic and his tuberculosis was 
arrested.  

Analysis.  The established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  38 C.F.R. § 4.16(b).  In this 
case it is clear that the veteran is unable to secure or 
follow a substantially gainful occupation.  The question is 
whether his service-connected disabilities have rendered him 
unable to work.  

Initially, the Board notes that the veteran does not meet the 
schedular standards set out in 38 C.F.R. § 4.16(a) for a 
total rating.  The veteran's only compensable service-
connected disability is his pulmonary tuberculosis which is 
rated as 30 percent disabling.  Nevertheless, the provisions 
of 38 C.F.R. § 4.16(b) provide that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  In 
addition, 38 C.F.R. § 3.321(b)(1) provides that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with an average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The Board's task 
is to determine whether there are circumstances in this case 
apart from the nonservice-connected conditions and advancing 
age which would justify a total disability rating based on 
unemployability.  In other words, the Board must determine if 
there are circumstances, apart from nonservice-connected 
disabilities, that place this veteran in a different position 
than other veterans with disabilities rated as 30 percent 
disabling.

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board 
considers relevant subjective factors and the veteran's 
individual circumstances as they relate to the veteran's 
unemployability.  In this case the veteran has severe 
coronary artery disease and mild chronic obstructive 
pulmonary disease which are nonservice-connected 
disabilities.  The records of treatment for the nonservice-
connected disabilities reflect that the veteran has shortness 
of breath with very little exertion and takes nitroglycerin 
for chest pain.  In addition the veteran has testified that 
his total knee replacement makes it difficult for him to walk 
much.  Clearly, these disabilities alone are sufficient to 
render the veteran unemployable.  

Even if, as in this instance, the Board has determined the 
veteran's unemployability is a result of his age and 
nonservice-connected disabilities, its task is not finished.  
The Board still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether 
appellant's service-connected disabilities are sufficiently 
incapacitating as to render him unemployable.  See Pratt v. 
Derwinski, 3 Vet.App. 269, 272 (1992) (emphasis added).  The 
Court has generally indicated that the BVA should "consider 
the relationship, if any, between appellant's service-
connected and nonservice-connected disabilities" (Pratt, 
supra; Fluharty v. Derwinski, 2 Vet.App. 409, 413 (1992); see 
also Hatlestad I, 1 Vet.App. at 170).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 
2 Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
nonservice-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
In other words, the Board must determine if there are 
circumstances, apart from nonservice-connected disabilities, 
that place this veteran in a different position than other 
veterans with disabilities rated as 30 percent disabling.

The veteran has a limited education and his work experience 
consists of occupations which require manual labor.  The 
veteran's only compensable service connected disability is 
pulmonary tuberculosis.  The medical evidence in the claims 
folder indicates that it has been inactive since 1955.  The 
Court has noted that when a total rating claim is presented, 
a VA examining physician should generally address the extent 
of functional and industrial impairment from the veteran's 
service-connected disabilities.  Martin (Roy) v. Brown, 
4 Vet.App. 136, 140 (1993).  The Board ordered the RO to 
examine the veteran to determine the current severity of his 
service-connected disabilities.  The VA examination in this 
case revealed that the left varicocele was asymptomatic and 
that the pulmonary tuberculosis had been arrested since 1966 
( this is clearly erroneous and should be 1955).  The medical 
records do not include any records of treatment for pulmonary 
tuberculosis since that date.

The Board has noted that the veteran contends that his heart 
disease and chronic obstructive pulmonary disease are 
causally related to his pulmonary tuberculosis.  The 
veteran's claims for service connection for those disorders 
were previously denied by VA and may not be considered by the 
Board at this time since they are not currently in appellate 
status.  The Board carefully reviewed the treatment records 
of the veteran's pulmonary complaints including asthma, 
bronchitis and chronic obstructive pulmonary disease, for any 
indication that his symptoms were attributable, even in part 
to his service-connected pulmonary tuberculosis.  There is no 
diagnosis in the record which indicates that the current mild 
pulmonary impairment is due to his service-connected 
pulmonary tuberculosis.  The pulmonary function tests results 
showing mild impairment have all been attributed to his 
nonservice-connected pulmonary impairments.  There is no 
medical evidence which tends to show that the veteran's 
unemployability is caused by his service-connected 
disabilities.  In the opinion of the Board, the veteran's 
service-connected disabilities are not productive of 
impairment which would preclude substantially gainful 
employment.  Therefore, a total rating based on individual 
unemployability is not warranted.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


